DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Jan 2021 has been entered.
 Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 111 in the drawings filed 5 Jun 2020 is not described in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: The claimed first casing and second casing are not mentioned in the specification.
Claim Objections
Claims 12, 18, 21, and 22 are objected to because of the following informalities: Claims 12, 18 and 21 each recite “comprises of.” This should read “comprises.” Claim 22 recites “…joint to form a tool…” This should read “…join to form a tool…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19, 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 17 recites “the first handle of the pair of handles is configured to house the screwdriver comprising a removable panel and a second handle of the pair of handles is configured to house the wire-nut driver.” This is not described in the specification as originally filed. The original specification describes the screwdriver in a handle and the wire nut driver at the bottom of the screwdriver (see original paragraphs [0046], [0050]). There is no support for the handle and wire nut driver being housed in two separate handles, as claimed. Therefore, claim 17, and its dependents (claims 18-19) are not supported by the specification as originally filed. Regarding claim 24, the claim recites “an end of the shaft of the screwdriver is configured with a wire curler.” However, the specification as originally filed does not describe a wire curler in any part of the shaft of the screwdriver. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 12, and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “each of the first handle and second handle is comprised of a first casing that joins with a second casing to form a tool.” This is confusingly worded and unclear. First, there is no antecedent basis for a first handle or a second handle. Is there a first and second casing on each handle? If so, the claim should read “are comprised” instead of is comprised. It is further unclear what is meant by “form[ing] a tool.” How does a casing form a tool? What kind of tool is formed? The entire claimed apparatus is a tool. Is the formed tool an additional tool on the multi-purpose electrical tool? If there is a first casing and second casing on each handle, do they form tools on each handle? The claim appears to define only a single tool formed by the casings. For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Claim 17 recites “the first handle” near the end of the claim. There is insufficient antecedent basis for this limitation in the claims. For the purposes of this examination, “the first handle will be interpreted as “a first handle,” as this appears to be applicant’s intent. 
Claims 2-7, 7, 12, and 18-24 are rejected as indefinite due to their dependency upon rejected claims 1 and 17. 
Further regarding claims 2, 20, 21, and 22 each recite either “the first handle” or “the second handle.” Because claim 1 does not provide proper antecedent basis for a first handle or a second handle, these claims are indefinite. For the purposes of this examination, these claims will be interpreted as best can be understood by examiner and is explained in the rejection below.
Further regarding claims 12 and 18, the claims each recite “a handle.” However, claims 1 and 17 already provides antecedent basis for “a pair of handles,” making it unclear if the handle of claims 12 and 18 is an additional handle or one of the handles already recited. For the purposes of this examination, the handle of claims 12 and 18 will be interpreted as an additional handle. 
Further regarding claim 21, the claim recites “a first casing of the first handle.” However, claim 1 already recites a first casing, making it unclear if the casing recited in claim 21 is an additional first casing or the same first casing recited in claim 1. For the purposes of this examination, the first casing recited in claim 21 will be read as further defining the first casing of fig 1.
Further regarding claim 22, the claim recites “a tool for stripping insulation.” However, claim 1 already recites “a wire-stripper,” making it unclear if the tool recited in claim 22 is the same or different from the claimed wire-stripper. For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amtenbrink et al (US 6643877, previously cited) in view of Liu (US 2016/0236341) and further in view of Dominquez (US 2005/0091754, previously cited).
Regarding claim 1, Amtenbrink teaches a multi-purpose electrical tool comprising: a wire-stripper (elements 8 and 7 are capable of stripping wires), a wire-curler (the outer surface of 10 can curl wires due to its round outer surface); a screwdriver (9); a wire cutter (8); and a pliers (6); wherein the multi-purpose electrical tool has two body members (2) that are connected at a pivot point (5); wherein the body members join to form a pair of jaws (2’) above the pivot point and a pair of handles below the pivot point (fig 4);  wherein each handle comprises a casing (10; fig 3); and wherein the jaws comprise the wire-stripper, wire cutter and the pliers (fig 4). Amtenbrink does not teach each of the handles in the pair of handles are comprised of a first casing joined with a second casing to form the tool (as best can be understood, the claim requires casings on each of the handles to form the tool; see 112b rejection above). Liu teaches a multi-tool including a handle comprised of a first casing (31) that joins with a second casing (32) to form a tool (fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to form the handles of the tool of Amtenbrink out of a first casing that joins with a second casing in order to form an 
Regarding claim 2, Amtenbrink, as modified, teaches all the elements of claim 1 as described above. Amtenbrink further teaches the screwdriver fits into a slot in one of the handles of the multipurpose electrical tool (fig 3; within slot formed by element 10 which encases the end of the screwdriver).
Regarding claim 7, Amtenbrink, as modified, teaches all the elements of claim 1 as described above. Amtenbrink does not teach the screwdriver is configured to house a wire gauge (note that as currently claimed, the wire gauge is not positively recited as a part of the tool). Dominquez teaches a screwdriver housing a wire gauge (described [0050]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to configure the screwdriver of Amtenbrink to house a wire gauge in order to allow a user to determine amount and size of wires as taught by Dominquez ([0050]).
Regarding claim 20, Amtenbrink, as modified, teaches all the elements of claim 1 as described above. Liu further teaches a terminal end of the first casing of the first handle configured as a hollowed semi-circle joins a terminal end of the second casing of the first handle configured as a hollowed semi-circle (fig 2; see tops of casings 31 and 32 forming hollow semi-circles) to form the wire curler tool (the rounded outer surface is capable of curling wires). 
Regarding claim 21, Amtenbrink, as modified, teaches all the elements of claim 1 as described above. Amtenbrink further teaches the first casing (when modified by Liu, as described above) of the first handle comprises a slot to house the screwdriver (see slot in element 10 shown in fig 3 housing screwdriver). 
Regarding claim 22, Amtenbrink, as modified, teaches all the elements of claim 1 as described above. Amtenbrink further teaches the first casing of the second handle and the second casing of the second handle join (from modification based on Liu, as described above) to form a tool (the handles form part of the multipurpose electrical tool) for stripping insulation (the tool of Amtenbrink is capable of stripping insulation from wires with cutter 8 and plier ends). 
Regarding claim 23, Amtenbrink, as modified, teaches all the elements of claim 1 as described above. Dominquez further teaches the wire-nut driver is configured at an end of the screwdriver (fig 1A). 
Regarding claim 24, Amtenbrink, as modified, teaches all the elements of claim 1 as described above. Amtenbrink further teaches an end of the shaft of the screwdriver is configured with a wire curler (the rounded end of the screwdriver is capable of curling wires due to its rounded shape). 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amtenbrink, Liu and Dominquez as applied to claim 1 above, and further in view of Hardinge et al (US 2013/0097786, previously cited).
Regarding claims 3 and 4, Amtenbrink, as modified, teaches all the elements of claim 1 as described above. Amtenbrink does not teach a tension spring. Hardinge teaches a multi-.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amtenbrink, Liu and Dominquez as applied to claim 1 above, and further in view of Snook et al (US 2016/0288301, previously cited).
Regarding claim 12, Amtenbrink, as modified, teaches all the elements of claim 1 as described above. Amtenbrink does not teach the screwdriver comprises a ratcheting joint flanked by a handle and a shaft. Snook teaches a screwdriver which includes a ratcheting joint (104) flanked by a handle (102) and a shaft (106; fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the ratcheting joint of Snook to the screwdriver of Amtenbrink so that a user may tighten or loosen a fastener without continually tightening and loosening their grip as taught by Snook ([0002]).
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amtenbrink et al (US 6643877, previously cited) in view of Dominquez (US 2005/0091754, previously cited) and further in view of Anderson et al (US 2015/0280406, previously cited).
Regarding claim 1, Amtenbrink teaches a multi-purpose electrical tool comprising: a wire-curler (the ends of jaws 2’ are capable of curling wires); a screwdriver (9); a wire cutter (8); and a pliers (6); wherein the multi-purpose electrical tool has two body members (2) that are connected at a pivot point (5); wherein the body members join to form a pair of jaws (2’) above 
Regarding claim 19, Amtenbrink, as modified, teaches all the elements of claim 17 as described above. Anderson further teaches the screwdriver houses the wire gauge (fig 5; element 224)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amtenbrink, Dominquez and Anderson as applied to claim 17 above, and further in view of Snook et al (US 2016/0288301, previously cited).
Regarding claim 18, Amtenbrink, as modified, teaches all the elements of claim 17 as described above. Amtenbrink does not teach the screwdriver comprises a ratcheting joint flanked by a handle and a shaft. Snook teaches a screwdriver which includes a ratcheting joint (104) flanked by a handle (102) and a shaft (106; fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the ratcheting joint of Snook to the screwdriver of Amtenbrink so that a user may tighten or loosen a fastener without continually tightening and loosening their grip as taught by Snook ([0002]).
Response to Arguments
Applicant's arguments filed 17 Jan 2021 have been fully considered but they are not persuasive. Applicant argues that the amendments alleviate the 112a and 112b rejections. While some of the previous rejections have been overcome, the amendment fails to clarify all of the issues and introduce some new issues under 112 as detailed in the rejections above. 
Regarding claims 1 and 17, applicant argues that Hardinge does not teach the claimed casing and tools within the screwdriver. However, Hardinge is no longer being relied upon in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar tools are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723